Title: To Benjamin Franklin from ——— Briqueville de La Luzerne and Other Favor Seekers, 4 March 1780
From: Briqueville de La Luzerne, ——
To: Franklin, Benjamin


Franklin received a large number of requests for favors during the four months covered by this volume. Heading them chronologically is Briqueville de La Luzerne’s plea for Franklin’s help in obtaining his release from jail, which we publish below.
A prisoner of another kind, captured at war, tries to obtain his freedom on March 20 through the intercession of a merchant from Le Havre, Pierre Dumenil. He is an unnamed Irish captain, willing to serve under the U.S. flag if given a cargo and the protection of warships. Dumenil hopes that this will be politically possible and that he will be honored with an answer.
Still another aspect of freedom is solicited on March 18 for the Englishman John Kitchen, now a naturalized French citizen. Penned by a professional scribe, the petition is signed by “catherine hocquet famme de jean kitchine.” It explains that the supplicant has turned down British offers of a brilliant fortune in exchange for what he considers perfidy. But now, afraid of atrocious British vengeance should he ever fall into their hands, he begs to be dispensed from service at sea for the King of France and allowed instead to stay at home. Rather than working, as he has for the last eight months, as maître d’équipage on the frigate Fine in Paimboeuf and Brest, he could support his indigent family by exercising his own métier. In a postscript, the subdelegate of the intendant de Bretagne, in Paimboeuf, J. O’Dea, certifies that the above-mentioned facts are true and attests that Jean Kitchin, through his knowledge of English, plays a useful and essential role in helping the Americans.
Another Englishman, Richard Holroide, writing in English on April 24 from Dunkerque, also has a request concerning his personal freedom. He wishes to be allowed, along with his niece, to reside once again in Boulogne-sur-Mer where he had lived for years before moving to Dunkerque, Bruges, Ghent, and Brussels because of “the present disturbances.” He is over seventy and disgusted with England’s tyranny. His loyalty is to France where he desires to reside for the rest of his life.
Money, as usual, was on the mind of most of those who sought Franklin’s help, either because they needed guidance in handling their own or because they simply wanted him to give them some. Of those who request a handout, the earliest in date is de Raÿmond, a Frenchman captured by the British twenty-two months previously, while on his way to fight for American independence. He has just returned from England. He has lost his entire fortune, thirteen thousand livres, and everything but his last shirt. In the week since his return, he has offered his services to various seigneurs, but has been turned down everywhere. He is determined to reach some port and to embark for anywhere provided Franklin rescues him as he has rescued so many others. His letter is undated and mentions no place of origin but since Franklin recorded in his Cash Book for April 14 a disbursement of 48 l.t. in Raÿmond’s favor, his appeal must have been sent slightly earlier.
On April 24, a group of Marseilles merchants, headed by E. Conte, relate their troubles. A cargo of various merchandise that they had sent to Boston in 1778 landed in Portsmouth, New Hampshire, where they sold it for the paper currency of the day. They invested part of this money in local goods and deposited the twenty-four thousand dollars left over with a French merchant in Boston, M. Lareguy. They hastened to Martinique to sell their goods prior to returning to Europe, but their ship, dismasted during a storm in September, 1779, was captured on October 26 and led to England. At this point they learned that their correspondents had neglected to insure the ship, in spite of their orders. Their only hope is that Franklin will help them validate the 24,000 dollars deposited in Boston as capital or à titre de liquidation, by becoming the arbiter on their behalf. This might enable them to pursue trade with the American continent, a commerce for which they have both experience and inclination.
William Finnie, of Williamsburg, Virginia, reports on May 12 that he had a continental loan office certificate for 600 dollars drawn in favor of Matthew Irwin by Thomas Smith, Commissioner at Philadelphia. As it happened, two bills of exchange on France for 36 dollars each, for interest on this certificate, along with the original certificate, were lost. He therefore requests that the American Commissioners in Paris, to whom his letter is addressed in English, should refuse payment in case those documents are presented to them.
Writing from Rabastens (between Albi and Toulouse) on May 24, the chevalier Depotien Duboishalbrand, just back from Baltimore, wonders where he could exchange the 132 Pennsylvania dollars that he brought back, a meager result for twenty months of captivity in New York. He trusts Franklin will take care of the operation.

Cossoul, the Nantes merchant in partnership with Elkanah Watson, also has problems concerning a loss. He informs the Doctor on June 15 that a number of bills of exchange drawn on Franklin by various American States had been lost in Boston on April 25 by Bossenger Foster. Franklin should now exercise great caution in seeing to it that those letters are paid to none other than Watson, whose signature has been filed with him.
Sir John Lambert too reports a missing document. Writing from Paris in English on June 20, he informs Franklin that James Cuming, of Philadelphia, now settled at Lorient, wishes to request that payment be stopped on two bills that were lost or mislaid. The advertisement which he encloses confirms this.
Tedious as these money problems sound, they may not have been as distasteful to Franklin as the appeals to his supposedly vast power to “protect.” First, two distraught mothers. In the belief that the American minister could obtain whatever he wanted from the King, the baronne de Fontallard, writing from Versailles, describes her pitiful situation on March 19: after having lost their whole fortune through “accidents si communs dans le monde,” her husband did not survive his grief and died twelve years ago, leaving her in sole charge of nine children. Three of her four sons have been accepted in the Royal Corps of Engineers and are currently building a fort near Brest; but the fourth, due to poor eyesight, is reduced to teaching mathematics, Latin, and German to young noblemen in order to provide for his wife and daughter. Her hope is that Franklin will persuade the minister of war, Montbarey, to grant her son the position of holograph engineer. As to her daughters, three of them are married and she has to support the other two on a pension of 200 l.t. given her by the Queen’s brother, the archduke of Tuscany. Should the King grant her 2,000 l.t. a year, she could retire with the girls to the provinces and survive. She has been endeavoring to obtain this pension for the last eighteen months but has no hope without Franklin’s intercession. One more thing: the previous December she sent the comte d’Estaing the proofs of her high birth, along with a plea for 30 louis in order to retrieve the possessions she pawned, but her letter was misaddressed and now she desperately needs those documents. Please ask the count to return them, please allow her to come to Passy, and please answer.
Madame de Longchamps’ troubles, on the other hand, are never clearly stated. She refers to them on April 18 as the misfortunes of her age and nature’s obligations, both so exquisite and cruel, and also of being bien née. She wishes to introduce her family to the American minister, who is implored to address his answer to the Péchigny pension in Passy where her son is being educated out of charity.
Franklin’s supposed influence on the French judicial system is invoked by a map and print seller on March 19. In a four-page letter from London, written in English, R. Haines explains his predicament. Somewhat over a year earlier he had become “acquainted” with the governess of the Izard family, living in the faubourg St. Germain. Warned off the premises by Ralph Izard, he complied, he says, but was summoned anyway by a commissary of police who told him he had disobeyed instructions, that the woman was with child, and that he should remit a sum of money for her support into the commissary’s hands. Sensing a fraud, Haines refused but stated that he would give the woman (who, by the way, was married) some money, whether or not he was the cause of her predicament. He was then summoned by an inspecteur de police and forbidden again to enter Izard’s house; Izard in the meantime allegedly had promised a reward to any servant who would murder him. One night in June the governess came to his house and as he had walked her back to her lodging, Izard’s coachman dragged him inside and, along with other servants, used him “extremely Ill.” As a result of the fracas, he was taken to the Petit Chatelet prison, detained there for eleven days, and ordered to leave France immediately. The pretext for his expulsion was that he had corresponded with Lord Stormont. Now he begs Franklin to consider the financial loss he suffered: he had an extensive trade but had to liquidate his stock in haste for one fifth of its value, and flee with his three small children (no wife being around). He is currently living with his sister, Mrs. Evans, in Kensington but wants to prove that he has committed no crime against the state, return to France, reinstate himself in business, and save his family from ruin. All this, of course, provided Franklin guarantees him a fair trial.

Franklin is also urged to wield his influence in America. Writing from Brunswick on March 7, A.C. Schüler reminds the Doctor that he addressed him previously about a young brother who had enrolled, against his parents’ wishes, in the ducal troops. He is presently renewing his efforts to procure the return of this headstrong sibling, whose prime motivation had been a desire to travel and who is currently a prisoner of war. Through his position as private secretary and councillor of Duke Ferdinand of Brunswick, brother of the reigning Duke, the writer has obtained orders to pull his brother, flag-bearer of the Specht regiment, out of the service, and to bring him home. But the American authorities have to give their consent, a serious obstacle that can only be removed by “un mot de la part de Votre Excellence.”
A rather strange bid for Franklin’s protection is sent on June 9 by a Welshman from Brecon named Jephne Powell. In his desire to learn French and see some of the world, he traveled through France and Italy. He did not feel like taking sides when the war broke out, but kept on the move, finally settling in Switzerland where he made a living by teaching English and became a naturalized citizen. But now he wants a more substantial profession in France and wishes to enjoy the same privileges as the other Swiss living there. He is afraid, however, that if his English origins are discovered he will be in serious trouble. In this predicament, Franklin is his only recourse.
Protection, of course, also extends to helping the petitioner obtain some coveted position. David l’aîné, who had already applied for the American consulship in Morlaix, renews his plea on April 5, from Versailles. He feels that with so many American prisoners coming back from England at this juncture, an agent in Morlaix, well acquainted with English, could render great services, and he reminds Franklin of the verbal promise he had made the previous year, i.e., to keep him in mind as soon as Congress took some measures in that regard.
A certain Even Duhil, writing in English from Nantes on April 14, needs Franklin’s influence to procure him a passage on Jones’s ship soon to depart from Lorient, or on any American vessel currently in Paimboeuf. He is, he says, a captain in the 1st South Carolina Regiment who went back to France on furlough because of his father’s death and now desires to rejoin his corps.
Also requesting passage on the Alliance is de Montluisant who writes from Lorient on June 30. On Lafayette’s recommendation, he has obtained an infantry lieutenantcy from the King and been included in the list of officers bound for America remitted to Chaumont. Having traveled in vain to various ports, he has discovered that he can sail only from Lorient with Landais or Jones, but they both feel unauthorised to grant him passage without Franklin’s approval. Would Franklin please consent to his return to America? He will try to be worthy of it.
A number of people want news from their relatives, friends, or business partners. A M. Eudel, who signs himself contracteur général des fermes du Roy (i.e., an administrator of taxes), inquires from Cherbourg on March 8 about his close friend M. Tardiveau, from whom he has not heard in two years. He does not even know whether Tardiveau, who emigrated from Nantes to engage in commerce in the United States, currently resides in Boston or Virginia. Could Franklin, who certainly appreciates the bonds of friendship, find out where the man lives? And could he forward the two enclosed letters to him?
A former sous-aide major des gendarmes de la garde du roy, the chevalier Dieche, is worried about not having heard in two years—and neither has the family—about the chevalier de Villefranche who sailed to America with du Coudray. Writing from St. Marthory-en-Cominge on March 23, Dieche reminds Franklin of the various occasions on which he has already asked him the same question, the last one being in June, 1779, when he met the Doctor at the war ministry building, coming out from a talk with Sartine. He is aware that Villefranche has become a major in the American engineering corps and that he has met Lafayette there. Could Franklin procure the necessary information for letters to reach his friend? Franklin answers on April 2, stating that he, too, has heard nothing from Villefranche in these two years but that if Dieche wishes him to, he will include his letters with the next dispatches for America. On May 8 Dieche sends Franklin a letter of his own and one from Villefranche’s oldest son, along with an appeal to the American minister to take Villefranche under his protection and procure him a promotion.
Writing from Dieppe on April 28, M. Bion laments the lack of news from his son Wilfrane(?), and the difficult time the relatives of the boy’s late mother are giving him. In 1778, thanks to his knowledge of mathematics, hydrography, and drawing, the young man was given, at age 22, the post of pilot. Two campaigns later, he obtained permission to embark as lieutenant on the Chasseur, freighted for the Americans and escorted by La Motte-Picquet and three Boston frigates. They sailed in April, 1779, their destination apparently Virginia, their cargo consisting of artillery and salt. Could Franklin possibly let Bion know the fate of this ship and whether his son is dead or alive? And should the boy be living somewhere in North America, could Franklin honor him with his recommendation?
The query addressed to Franklin from Lachassaigne on April 22, from Paris, has nothing to do with news but aims at verifying someone’s good faith. A certain M. de Contour, well turned out, went through Lille some months ago, presenting himself as a Breton gentleman in the service of the United States navy. Is this true? The writer is assailed by doubt and would much appreciate Franklin’s lights on the subject.
As usual, some people want their mail forwarded. Wilhelm Augustine von Steuben, who had asked Franklin on February 11 to forward a letter to his son, telling the general of his mother’s death, now requests on April 10, in German, that another letter be sent on to that son. He is glad to have heard from him.
From Paris, on March 9, the vicomte de Vibraye forwards somebody’s letter from Stuttgart, meant for Franklin, and asks that the answer be sent to his home in the faubourg St. Germain.
Writing in English, J. Marky, the Superior of the Irish Seminary in Paris (lodged at the rue du Cheval Vert) asks Franklin on June 9 to please indicate to him the safest way to convey a letter to Charles County in Maryland. He has succeeded a man Franklin had honored with marks of attention, the late Doctor Cahill who died the previous December 10. On June 18, Father Marky thanks Franklin for his gracious offer of help and sends him a packet of letters, with duplicates, as he had been instructed to do. Still another letter destined for Maryland is sent to Franklin on August 24, with duplicate.
M. Chavannes, who formerly worked on the staff of War Minister Montbarey, begs Franklin on March 28 to forward to America the enclosed letter from M. Olry, a government official in Toul. In case this request is indiscreet, please return the letter.
In an undated letter, Jean-Baptiste Le Roy asks his “illustre ami” to forward to Philadelphia by the earliest possible conveyance a business letter from a friend of his, that may be opened for perusal. Now that his wife is feeling better, he hopes to settle in Passy very soon.
A whole package of letters from American prisoners in England is forwarded on June 10 by Dumouriez, Commandant à Cherbourg, of future revolutionary fame. It has been remitted to him, he explains, by an English cartel ship captain who was escorting back some French prisoners. Dumouriez opened the envelope because the address on it was too vague for the post office to know where to send it, but the package itself is still sealed and Franklin—to whom he is delighted to pay homage—will know better whether some of those letters should arouse suspicion.
A cordial note on May 21 comes from a man named Hugounen, who commanded the tartane Marc Antoine that delivered powder and ammunition to the Congress in February, 1776. He remembers having paid his respects to Franklin, in those days, in Philadelphia, and would like to do it again, now, in Paris, if the Doctor will allow.
Finally, John Butler informs Franklin in English on June 7 that he tried to visit him the previous night, having just arrived from London, which he had left on May 31st. He was not admitted to the house, however, and now plans to try again the following day at ten o’clock sharp. He hopes the Doctor will “please to order your Servant, to shew me to you, unless you are otherwise materially engaged.”
 
de la prison de l’abbaÿe Ce 4 mars 1780
Je prend la liberté Monsieur de vous adresser un de Mes Memoire touchamps la malheureuse affaire que jai depuis saize ans, et qui ne Cest renouvellée qua la cassassion du parlement; je vous prie de le lire, dapres, Si vous me croiée inocent dun pareil Crisme je vous prie de vous interresser au maleur que jaiprouve. Mon Nom vous est plus Connu que Mon procest, etems le maime que Mr. le chevalier de Laluzerne qui est Sous vos hordres, Ce qui me fait prendre la liberter de vous adresser Mon Memoire, larrêt du parlement la Grande chambre assemblé qui Ma dechargé Comme vous le verrée de toutes accusations moi et le nommé Noël mon domestique.
Je vous auray Monsieur la plus Grandes obligation de me juger vous Maime et Si vous me Croiée digne de vos bonté de vous interresser a moy.
Soié persuader Monsieur du proffont respect avec lequel jai lhonneur dêtre Votre trés humble et trés obeissant Serviteur
Briqueville DE LaluzerneCapitainne au Commissaire Général Cavalerie
 
Notation: Briqueville de La Luzerne de la prison de l’abbaye Ce 4 Mars 1780.
